Exhibit 10.33

Summary of Non-Employee Director Compensation

     Ruddick Corporation (the “Company”) compensates each member of its Board of
Directors (the “Board”) who is not an employee of the Company or its
subsidiaries. Upon becoming a member of the Board of Directors and at each
subsequent re-election thereto, non-employee directors receive an annual fee of
$34,000 for services as a director, plus $2,000 for each Board meeting or
committee meeting attended. In addition to the general fees for directors
described above, the Chairman of the Audit Committee of the Board is paid an
additional annual fee of $6,000 for services as chairman of that committee.

     Non-employee directors of the Company may defer the payment of the annual
fee and/or Board and committee meeting fees pursuant to the Company’s Director
Deferral Plan and/or the Company’s Flexible Deferral Plan. Fees deferred
pursuant to the Director Deferral Plan are converted into units representing
shares of Common Stock of the Company (the “Common Stock”) with a fair market
value equal to the value of the fees deferred, and the number of units is then
credited to the director’s account, along with additional units representing the
amount of any dividends or stock distributions. Upon termination of service as a
director or in the event of death, the balance of the director’s account will be
distributed to the director or a designated beneficiary in the form of Common
Stock.

     Fees deferred pursuant to the Flexible Deferral Plan are credited to the
director’s account at the time such fees would otherwise be paid to the
director. The director’s account is credited with a rate of return (positive or
negative) based on the performance of the investment options selected by the
director. The deferring director may choose from a menu of investment options
representing a broad range of asset classes. Upon a director’s annual enrollment
in the Flexible Deferral Plan, he or she must designate how and when their
deferrals are to be distributed, lump sum or installments, at a specific date
prior to separation from service or at separation from service. Changing the
distribution date or form of payment is permissible in accordance with rules
specified in the Flexible Deferral Plan and the Internal Revenue Code.

     Pursuant to the provisions of the Company’s stock option plans, the Company
automatically grants a ten-year option to purchase 10,000 shares of Common Stock
to each new non-employee director upon his or her initial election as director.
These options are immediately vested, and the exercise price of these options is
equal to the fair market value of the Common Stock on the date of the director’s
election.

     The Company grants additional equity awards to its non-employee directors
from time to time, at the Board’s discretion. These equity awards generally have
taken the form of stock option grants and discretionary contributions by the
Company to the Director Deferral Plan for the benefit of each non-employee
director, however, other award types may be granted in the future at the
discretion of the Board. On November 19, 2009, the Board approved discretionary
contributions by the Company to the Director Deferral Plan for the benefit of
each non-employee director in the amount of $14,000 for each of the calendar
years 2009 and 2010. The 2009 contribution was payable immediately, and 2010
contribution is payable to each non-employee director who is an active member of
the Board at the time of the November 2010 meeting.

     The Company also provides term life insurance coverage for each
non-employee director.

--------------------------------------------------------------------------------